 

Case 7:20-mj-00841 Document 1 Filed on 04/08/20 in TXSD Page 1 of 4

 

 

 

 

 

 

 

 

United States District Court
AO 91 (Rev 8/01) _ Criminal Complaint , Southem District of Texas
‘tea “ote; | R.-'9 2020
United States District Court | APR
SOUTHERN _.- DISTRICT OF TEXAS David J. Bradley, Glerk
McALLEN DIVISION
UNITED STATES OF AMERICA . .
V: . CRIMINAL COMPLAINT |
- Jose Jesus MEDINA-ANAYA (YOB: 1981) MEX :
Joshua ISLAS (YOB: 1993) USA | - Case Number: m20-084¢l -—M
Rene SEPULVEDA (YOB: 1996) USA
(Name and Address of Defendant)
I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about . April 7, 2020 in Starr County, in
the Southern . District of Texas. the defendant(s)

(Track Statutory Language of Offense)

Conspiracy to Possess with the Intent to Distribute and Possession with Intent to Distribute Marijuana, approximately 545 kilograms,
a Schedule J controlled substance.

in violation of Title , 21 United States Code, Section(s) 846 and 841

I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts: ,

See attached affidavit.

Continued on the attached sheet and made a part of this complaint: [4 Yes _ No
Approved by: AUSA Patricia Cook Profit

Submitted by reliable electronic means, sworn to and attested

 

 

 

to telephonically per Fed. R. Cr. P. 4.1, and probable cause found on: {Sf Juan Samaniego _
Sworn to before me and-subscribectm-my presence;+ [oe ‘ . Signature of Complainant
April 8, 2020 : 7 SL OC 4... Juan S niego -Bprder Patrol Agent

Peter E. Ormsby __ U.S. Magistrate Judge _ _f .

 

Name and Title of Judicial Officer Signature of Judicial Officer /
 

Case 7:20-mj-00841 Document 1 Filed on 04/08/20 in TXSD Page 2 of 4

AFFIDAVIT

The information contained in this report/affidavit is based upon my personal participation in the
investigation, which included, but is not limited to information relayed to me by other agents and
officers participating in the investigation.

PROBABLE CAUSE / FACTS:

On March 30, 2020, an SOI contacted Border Patrol Agents and stated that GARCIA drug
trafficking organization (DTO) members Luis SEPULVEDA and his brother Rene

SEPULVEDA were utilizing a gray colored Honda pickup truck, a silver colored single cab
Chevrolet Silverado, and a black GMC sports utility vehicle for the smuggling and scouting of
large amounts of narcotics out of the Midway Road in Rio Grande City, Texas. The SOI stated
that the Honda truck had rails on the roof and was being driven by Luis SEPULVEDA and that
the silver Chevrolet Silverado was being driven by Rene SEPULVEDA. The SOI stated that the
black GMC was being utilized by Luis SEPULVEDA and Rene SEPULVEDA to transport
narcotics while the silver Chevrolet Silverado and grey Honda truck were scouting for law
enforcement to prevent the apprehension of the narcotics. The SOI stated Luis SEPULVED and
Rene SEPULVEDA were facilitating the crossing of narcotics from Mexico into the United
States via the Rio Grande River behind the water treatment plant located on Midway Road, Rio
Grande City, Texas. This area is known to Border Patrol] Agents as the Caged Pump area and is
a known to agents as an area utilized for the importation of narcotics into the U.S.

On March 30, 2020, agents observed a gray Honda Ridgeline, matching the description provided
by the SOI, conducting suspected scouting activities on Midway Road. At approximately 3:22
p.m., agents observed the Honda Ridgeline drive north on Midway to the intersection of Midway
Road and U.S. Highway 83. At approximately 3:26 p.m., agents observed a black GMC Envoy,
matching the description provided by the SOI, drive north on Midway Road and then drive east
on U.S. Highway 83.

On April 3, 2020, at approximately 4:56 p.m. agents observed a heavy set male wearing a black
colored hat with a large dark beard walk north from the Rio Grande River in the area of Caged
Pump and then walk south with a phone in his hand. This is consistent with what this agent has
observed with other subjects scouting for illegal narcotic loads in this area. This agent observed
that male subject was wearing a large silver colored name bracelet on his right hand and a large
silver colored necklace around his neck. From 4:56 p.m. to 5:43 p.m., agents observed the
Honda Ridgeline travel north and south on Midway Road several times. At approximately 5:43
p-m., agents observed the black GMC Envoy drove north to the intersection of Midway Road and
U.S. Highway 83.

On April 5, 2020, at approximately 1:58 p.m. agents observed one male subject walking north
from the Rio Grande River in the Caged Pump area. Shortly after, agents observed the subject
walking south at Caged Pump area. During this same time, agents observed numerous vehicles
driving north and south on Midway Road performing suspected scouting activities.

On April 7, 2020, at approximately 2:09 p.m., agents observed two subjects, with their faces
covered with balaclavas, walking in area of the Caged Pump. During this same time frame,
Case 7:20-mj-00841 Document 1 Filed on 04/08/20 in TXSD Page 3 of 4

agents observed a silver single cab Chevrolet truck, matching the vehicle description provided by
the SOI, parked on the river road just upriver of the location where the two subjects were
observed.

At approximately 6:05 p.m., agents observed the black GMC Envoy drive north on Midway
Road and then travel east on U.S. Highway 83. Agents subsequently observed the GMC Envoy
travel to Tractor Supply parking lot which is a known scouting location for the GARCIA DTO.
Agents observed that the GMC Envoy was at Tractor Supply for a brief period of time before
leaving.

At approximately 6:53 p.m., agents observed that the black GMC Envoy was in close proximity
to the Rio Grande River. Agents subsequently observed the GMC Envoy drive from the area of
the Caged Pump and travel north on Midway Road. Agents observed the GMC Envoy travel east
on U.S. Highway 83, approximately one city block, before turning north and driving through the
parking lot of an abandoned oil and lube business. Agents observed the GMC Envoy travel to the
back of the business where it continued north through an empty lot, then onto Bowie Lane. As
agents turned onto Bowie Lane, agents observed the GMC Envoy turn south onto Travis Street
and then west on to U.S. Highway 83. Agents then observed the GMC Envoy travel west until
turning south on to Midway Road. Agents observed that the GMC Envoy route of travel was
circuitous and consistent with a narcotics load vehicle driver performing counter surveillance for
law enforcement. At this point, agents attempted to conduct a vehicle stop of the GMC Envoy.
The GMC Envoy subsequently failed to yield to agents and fled south on Midway Road. Agents
followed the GMC Envoy as it travelled south and then drove into the Rio Grande River.

Agents then observed Jose Jesus MEDINA-ANAYA attempting to abscond from the submerged
vehicle. MEDINA-ANAYA was subsequently apprehended by agents in the river. MEDINA-
ANAYA was identified as Mexican citizen and national who is illegally in the United States.

A search of the GMC Envoy resulted in the discovery of fifty (50) bundles of suspected
marijuana. The bundles were subsequently processed at the Border Patrol station, weighed
approximately 545 kilograms, and contained suspected marijuana.

While agents were pursuing the GMC Envoy south on Midway Road, agents observed Rene
SEPULVEDA and Joshua ISLAS in a silver Chevrolet Silverado attempting to drive out of the
Outlaws Café parking lot which is located at the northeast corner of the intersection of Midway
Road and U.S Highway 83. Outlaws Café is owned by Rene SEPULVEDA and his wife and has
been identified as a scouting location for the GARCIA DTO. Agents observed that Rene
SEPULVEDA and Joshua ISLAS were dressed identical to the two subjects observed at the river
at approximately 2:09 p.m. Furthermore, agents observed that the shoes worn by Rene
SEPULVEDA and Joshua ISLAS had the same shoe prints as shoe prints observed in the area
where the black GMC Envoy was driven into the river by MEDINA-ANAYA. Additionally,
agents observed that Joshua ISLAS was wearing a silver colored bracelet and a large silver
colored necklace which matches the description of the suspected scout in the area of the Caged
Pump on April 3, 2020, at approximately 4:56 p.m.

During field interviews with agents, Rene SEPULVEDA and Joshua ISLAS stated that they were
performing landscaping work on a property owned by Rene SEPULVEDA along Midway Road
Case 7:20-mj-00841 Document 1 Filed on 04/08/20 in TXSD Page 4 of 4

for approximately two-three hours around 2:00 p.m. on this same date, however, both subjects
denied being in the area of the Rio Grande River on April 07, 2020 or being involved in
smuggling activity. Both Rene SEPULVEDA and Joshua ISLAS showed agents a small area
where they were landscaping on Midway Road. Agents observed that the area was poorly
landscaped and did not appear to be a legitimate attempt to landscape the small property.

During a post-arrest Mirandized interview, MEDINA-ANAYA admitted to driving the black
GMC Envoy loaded with marijuana. MEDINA-ANAYA stated that he made arrangements to
cross illegally into the United States after his previous deportation. MEDINA-ANAYA stated
that he agreed to drive a vehicle loaded with narcotics from the river to a previously indicated
drop off point in order to pay off his crossing fee into the U.S. MEDINA-ANAYA stated that
“Barbas” is the person he had made all his smuggling arrangements with for crossing into the
United States and driving the black GMC Envoy with the marijuana. MEDINA-ANAYA
subsequently identified Joshua ISLAS out of a photo lineup as “Barbas.” MEDINA-ANAYA
stated that he illegally crossed into the U.S. where he met with “Barbas” who transferred the
GMC Envoy over to him. MEDINA-ANAYA stated that “Barbas” provided MEDINA-ANAYA
with instruction on where to go and to evade apprehension by law enforcement via cellular
telephone.

During a post-arrest Mirandized interview, ISLAS admitted that he had been working for Rene
Sepulveda as a scout for narcotics loads for approximately a month. ISLAS stated the Rene
Seopulveda would pay him $500 USD to scout for law enforcement while narcotics loads were
being coordinated and smuggled though the Midway Road area in Rio Grande City, Texas.
ISLAS stated that he would scout sometimes at the river or by driving around the area, but his
primary post for scouting for law enforcement was at Outlaws Drive-by convenient store located
at the intersection of Suntex Road and U.S. Highway 83 in Rio Grande City, Texas. Of note,
Outlaws is owned and operated by Rene Sepulveda and his wife Delinda Alonso. ISLAS also
stated that before Border Patrol had apprehended a narcotics load at the river south of Midway
Road on April 7, 2020, he and someone else had successfully transported a load of narcotics to a
stash house located on 33 King Road Rio Grande City, Texas. He described the house as being
located directly next to and east of the two-story house. ISLAS stated a black Chevrolet
Silverado would be on the property directly in front of the house. ISLAS stated this stash house
belonged to Rene Sepulveda and had been taken to the location by Sepulveda on a previous
occasion. ISLAS drew agents a layout and described where the narcotics would be concealed.
ISLAS stated that no one lives at the residence and that it is used strictly as a stash house for
narcotics.
